United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
W.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Charleston, SC, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-514
Issued: July 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 10, 2012 appellant filed a timely appeal from the November 7, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
further review of her claim. As more than 180 days elapsed from the last merit decision of
June 28, 2011 and the filing of this appeal, pursuant to Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the
merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On November 12, 2010 appellant, then a 45-year-old transportation security screener
filed an occupational disease claim alleging that she sustained a groin/hip injury “enthesopathy
1

5 U.S.C. § 8101 et seq.

of the hip groin, nerve” at work. She indicated that her condition was caused or aggravated by
her employment on July 6, 2009.2 The employing establishment noted that appellant was
receiving retirement benefits.
In a November 22, 2010 statement, appellant indicated that she was transferred to the
evening shift in July 2009 because of an injury. As a result, she had a longer walk due to the
unavailability of parking. Appellant indicated that she had pain in her groin and hip as a result
and that she was no longer working and receiving retirement benefits. She also included a
November 24, 2009 report from a physician’s assistant, who indicated that appellant’s condition
was aggravated by walking.
Appellant submitted several reports from her treating physician, Dr. Bright McConnell,
III, a Board-certified orthopedic surgeon. In a September 3, 2009 report, Dr. McConnell advised
that she had an onset of pain from a work injury and slip and fall on July 12, 2007. He indicated
that aggravating factors included walking and house work.
In an October 29, 2009 treatment note, Dr. J. Edward Nolan, a Board-certified
anesthesiologist, diagnosed pelvic hip pain, disuse atrophy of the muscles, lumbar radiculopathy
and muscle spasms. He advised that appellant was treated for right groin, hip and lower
extremity pain and was advised that there is “nothing structurally in the hip which is causing this
pain. In a January 25, 2010 report, Dr. Nolan advised Dr. McConnell that appellant was initially
treated on October 26, 2009 for chronic hip, groin and leg pain associated with a July 2007 work
injury. He noted that appellant’s claim was denied and requested Dr. McConnell’s assistance
with regards to explaining why she may still have issues with walking. In a January 26, 2010
disability certificate, Dr. Nolan placed appellant off work on January 16 and 22, 2010 due to
increased hip pain. He indicated that she was unable to walk for prolonged distances. In his
April 12, 2010 report, Dr. Nolan advised that appellant would be seen every one to two months
for treatment of chronic pain associated with a work injury in July 2007.
By decision dated January 18, 2011, OWCP denied appellant’s claim on the factual
component of the third basic element, fact of injury. It found that the evidence did not support
that the injury or events occurred. Furthermore, appellant did not submit any medical evidence
containing a medical diagnosis in connection with the injury or events.
On February 2, 2011 appellant requested a telephonic hearing, which was held on
April 26, 2011. She explained that her July 6, 2009 injury was made worse when she was placed
on the evening shift noting because it required more walking than the morning shift.
By decision dated June 28, 2011, OWCP’s hearing representative affirmed the
January 18, 2011 decision, finding that appellant had not submitted sufficient medical evidence
to establish that additional walking beginning July 2009 caused or aggravated an injury.

2

The record reflects that appellant has several claims including a traumatic injury claim for a July 12, 2007 injury
under File No. xxxxxx635 and a May 22, 2005 injury under File No. xxxxxx482. She was separated for cause on
June 2010. These other claims are not presently before the Board.

2

On August 30, 2011 appellant requested reconsideration and submitted additional
evidence. She alleged that she sustained a traumatic injury on July 12, 2007 and was unable to
walk without pain since the incident. Appellant alleged that the injury caused her to sustain an
occupational disease. She explained that she saw her physician in July 2009, after she
experienced an extremely painful night. Appellant suggested that her condition was due to the
walking at work. She indicated that she had to get a note from her physician to avoid being
suspended. Appellant advised that her physician prescribed a “100 yard walking limitation”
which was “secondary to pain.” She indicated that her traumatic injury claim should be
reviewed and noted that she had worsened after all the walking she had to do when she was
transferred to the p.m. shift.
In a July 1, 2011 report, Dr. Nolan advised that appellant sustained a work-related right
groin injury on July 12, 2007. He noted that aggravating factors included too much activity or
over exertion. Dr. Nolan related that appellant indicated that she was not working, as she was
fired due to increased pain from her work injury. He diagnosed radiculopathy to include
moderate lumbar radiculitis pain with range of motion in the right L1 and L5 nerve distribution
to the groin. Dr. Nolan also diagnosed a piriformis/sciatic nerve moderate pain in the right
piriformis muscle over the sciatic nerve to palpation with lower extremity moderate pain in the
right anterior hip to palpation and range of motion.
By decision dated November 7, 2011, OWCP denied appellant’s request for
reconsideration without reviewing the merits of the case.
LEGAL PRECEDENT
Under section 8128(a) of FECA,3 OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations, which provide that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that: “(1) shows that OWCP erroneously applied or interpreted a specific
point of law; or (2) advances a relevant legal argument not previously considered by OWCP; or
(3) constitutes relevant and pertinent new evidence not previously considered by OWCP.”4
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.5

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b).

5

Id.

3

ANALYSIS
Appellant disagreed with the denial of her claim for an occupational disease and
requested reconsideration on August 30, 2011. The underlying issue on reconsideration was
whether she submitted sufficient medical evidence to establish that she sustained a work-related
occupational disease beginning July 2009. However, appellant did not provide any relevant or
pertinent new evidence to the issue of whether she sustained an occupational disease in the
performance of duty.
In her August 30, 2011 request for reconsideration, appellant essentially reiterated her
previous arguments. As noted above, this involved allegations that she sustained a groin injury
due to increased walking when she was transferred to another shift. The submission of evidence
which repeats or duplicates evidence that is already in the case record does not constitute a basis
for reopening a case for merit review.6
Appellant also submitted a July 1, 2011 report from Dr. Nolan, who advised that she
sustained a right groin injury on July 12, 2007. Dr. Nolan noted that aggravating factors
included too much activity or over exertion and that she was no longer working, as she had been
fired due to increased pain from her work injury. However, this report, while new, is not
relevant or pertinent as he did not address whether appellant’s job duties beginning in July 2009
caused or aggravated a diagnosed medical condition. The Board also finds that this evidence
was similar to Dr. Nolan’s January 25, 2010 report that was previously of record and considered
by OWCP.7
Consequently, the evidence submitted by appellant on reconsideration does not satisfy the
third criterion, noted above, for reopening a claim for merit review. Furthermore, she also has
not shown that OWCP erroneously applied or interpreted a specific point of law or advanced a
relevant new argument not previously submitted. Therefore, OWCP properly denied appellant’s
request for reconsideration.
On appeal, appellant contends that the claims examiner indicated that her condition was
an occupational disease. However, the Board notes that the issue in the present appeal is whether
appellant submitted the requisite evidence to obtain a merit review. As found above, the
evidence submitted on reconsideration was insufficient.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits pursuant to 5 U.S.C. § 8128(a).

6

Khambandith Vorapanya, 50 ECAB 490 (1999); John Polito, 50 ECAB 347 (1999); David J. McDonald, 50
ECAB 185 (1998).
7

See id.

4

ORDER
IT IS HEREBY ORDERED THAT the November 7, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 17, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

5

